PRECEDENTIAL
       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 _____________

                     No. 12-2075
                    _____________

RANDY MARTIN MULHOLLAND; CHRISTINE KURTZ,
                                 Appellants
                  v.

    THE GOVERNMENT COUNTY OF BERKS,
PENNSYLVANIA; BERKS COUNTY CHILDREN AND
YOUTH SERVICES; GEORGE KOVARIE, MSW, LSW
   EXECUTIVE DIRECTOR OF BERKS COUNTY
       CHILDREN & YOUTH SERVICES,
         IN HIS OFFICIAL CAPACITY

                   _______________

     On Appeal from the United States District Court
        for the Eastern District of Pennsylvania
                 (D.C. No. 10-cv-05616)
         District Judge: Hon. Berle M. Schiller
                    _______________

                      Argued
                  November 13, 2012

Before: SCIRICA, FISHER, and JORDAN, Circuit Judges.
              (Filed: January 28, 2013)
                     _______________

Thomas G. Wolpert [ARGUED]
Wolpert Schreiber
527 Main Street
Royersford, PA 19468
     Counsel for Appellants

Matthew J. Connell [ARGUED]
Lamb McErlane
24 E. Market Street
P.O. Box 565
West Chester, PA 19381
      Counsel for Appellees
                    _______________

                OPINION OF THE COURT
                    _______________

JORDAN, Circuit Judge.

        Appellants Randy Mulholland and Christine Kurtz
appeal a decision of the United States District Court for the
Eastern District of Pennsylvania rendered during trial,
granting judgment as a matter of law against them on the
claims they brought under 42 U.S.C. § 1983 against Berks
County, Pennsylvania.1 For the following reasons, we will
affirm.

      1
         Appellants originally brought their suit against not
only Berks County, but also Berks County Children and
Youth Services and its executive director, George Kovarie, in
his official capacity. The District Court granted summary




                             2
I.    Background2

      A.     The July 1996 Incident

       In July 1996, Mulholland and Kurtz, who consider
themselves married under the common law, were separated.3
They agreed that on the night of July 6, 1996, their twelve-
year-old daughter, Linda Kurtz, who was visiting from Texas
where she lived with Kurtz‟s mother, would stay at
Mulholland‟s apartment. Linda called Kurtz that evening and
said that Mulholland was drunk and was making her feel
uncomfortable. Kurtz promptly called the police and went to
pick up Linda. When the police arrived at Mulholland‟s
apartment, they interviewed Linda. A police report from that
night contains a statement from Linda that Mulholland

judgment as to the claims against the agency and Kovarie, but
it denied summary judgment for Berks County. Appellants
do not appeal the District Court‟s grant of summary
judgment, see infra note 12, and this opinion accordingly
addresses only the subsequent trial involving the remaining
claims against the County.
      2
         In accordance with our standard of review, see infra
note 13, we set forth the facts in the light most favorable to
Appellants. See Macleary v. Hines, 817 F.2d 1081, 1083 (3d
Cir. 1987) (holding that judgment as a matter of law is proper
“only if, viewing the evidence in the light most favorable to
the nonmoving party, there is no question of material fact for
the jury and any verdict other than the one directed would be
erroneous under the governing law”).
      3
        At the time, Kurtz lived with Mulholland‟s brother,
Robert Mulholland.




                              3
masturbated in her presence and made sexual comments to
her, including that he was “horny,” wanted her to “rub [his]
private parts,” and “want[ed] to hump [her] butt.” (App. at
663.) The report also indicates that the police notified
“children services,” i.e., the Berks County Office of Children
and Youth Services (“BCCYS”), of the incident. (App. at
664.)

       Separate from the police investigation and subsequent
investigation by BCCYS, Kurtz filed a petition for protection
from abuse against Mulholland in the Berks County Court of
Common Pleas on July 8, 1996, accusing him of seeking sex
from Linda.4 A protection from abuse order was entered after
Mulholland failed to appear at two hearings.

       BCCYS received the report of suspected child abuse
from the police and assigned caseworker Brandy Neider to
investigate. On August 2, Neider completed a document
known as a CY-48 form, classifying Mulholland as an
“indicated” perpetrator of child abuse, and she sent it to
Pennsylvania‟s statewide child abuse registry. That registry,
known as ChildLine, is operated and maintained by the
Pennsylvania Department of Public Welfare (“DPW”).5

       4
         In 2009, Kurtz testified in the present action that she
had made up the charge that Mulholland had made sexually
inappropriate remarks to Linda, and that she did so to ensure
that “he couldn‟t get visits anymore.” (App. at 165.)
       5
         A county agency, like BCCYS, may render three
conclusions by sending a CY-48 form to DPW: namely, that
the allegations of child abuse are “founded,” “indicated,” or
“unfounded.” A “founded” report is appropriate “if there has
been any judicial adjudication based on a finding that a child




                               4
Neider stated in her report that Linda “made consistent and
believable statements to [a] caseworker and [a] collateral
source,” and confirmed the statements she had made to the
police regarding Mulholland‟s inappropriate behavior. (App.
at 674.) The report also indicated that when Kurtz arrived at
the apartment to retrieve Linda, she saw Mulholland “in
bikini underwear with an erection.” (App. at 674.) Neider
noted that Mulholland “did not respond to [a] request for [an]
interview.”6 (App. at 673-74.) Based on the CY-48 form,
Mulholland was listed on ChildLine as an “indicated”
perpetrator of child abuse.


who is a subject of the report has been abused, including the
entry of a plea of guilty or nolo contendere or a finding of
guilt to a criminal charge involving the same factual
circumstances involved in the allegation of child abuse.” 23
Pa. Cons. Stat. Ann. § 6303. An “indicated” report is
appropriate “if an investigation by the county agency or the
Department of Public Welfare determines that substantial
evidence of the alleged abuse exists based on any of the
following: (1) Available medical evidence. (2) The child
protective service investigation. (3) An admission of the acts
of abuse by the perpetrator.” Id. “[S]ubstantial evidence” is
“[e]vidence which outweighs inconsistent evidence and
which a reasonable person would accept as adequate to
support a conclusion.” Id. An “unfounded” report is one that
is not “founded” or “indicated.” Id.
      6
         As discussed below, Neider has no recollection of the
1996 investigation, and she based her testimony in 2009
solely on the CY-48 form. In contrast, witnesses from the
Mulholland–Kurtz family, including Linda, testified in 2009
that no one from BCCYS ever interviewed Linda.




                              5
       Mulholland was arrested and charged on July 6, 1996,
with indecent exposure and endangering the welfare of a
child. The complaint was later amended to include a
harassment charge. Mulholland pled guilty on September 24,
1996, to the harassment charge, for which he paid a $50 fine,
and the remaining charges were dismissed.7

      B.      Subsequent Contacts with BCCYS

       In the years following the July 1996 incident, the
Mulholland–Kurtz family had further encounters with
BCCYS. In 1998, Linda ran away from her grandmother‟s
home in Texas, where she was still living at the time. When
she arrived at the bus terminal in Reading, Pennsylvania, she
called Mulholland and asked him to pick her up. Mulholland
retrieved her from the bus station, called BCCYS, and agreed
to put her in a shelter until she could be returned to Texas. A
BCCYS caseworker told Linda that she could not see her
father because “he did something with [her].” (App. at 116-
17.) According to her 2009 trial testimony in this action,
Linda denied the allegation at the time, but the caseworker
“said she did not care and [did not] want to hear it.” (App. at
117.)

       In 1999, Mulholland‟s and Kurtz‟s then-teenage son
Irvin was adjudicated delinquent for raping his younger
cousin. In connection with that incident, BCCYS proposed a
family service plan in which it identified Mulholland as a
“perpetrator.” Mulholland and Kurtz, who had resumed

      7
        Appellants insisted at the trial in this case in 2009
that Mulholland pled guilty to harassing Christine Kurtz, not
Linda Kurtz.




                              6
living together, refused the agency‟s services. In response to
the family service plan, a lawyer representing Mulholland and
Kurtz sent a letter to BCCYS, stating:

      [Y]our documentation refers to Mr. Mulholland
      as being a “perpetrator.” … It appears that you
      are insinuating that there has been sexual abuse
      committed by Mr. Mulholland. This allegation
      and reference is unfounded and you should
      immediately cease and desist from any such
      reference and delete any such reference from
      you[r] records.

(App. at 561.) Several days later, the lawyer sent a second
letter to BCCYS threatening that, if any BCCYS record
containing allegations of sexual abuse was not immediately
expunged, Mulholland would take legal action. BCCYS
never responded to either letter, and Mulholland took no
further action.

       On August 27, 2003, a BCCYS caseworker visited
Appellants‟ home to inquire about a child of Brenda Heddy‟s.
Heddy is Kurtz‟s sister-in-law and had, along with her six
children, moved in with Mulholland and Kurtz. The
caseworker concluded that the children were safe since all
adults in the home (Heddy, Kurtz, and Mulholland)
understood that Barry Kurtz, Sr., the children‟s father, was
not allowed to be alone with any of the children because he
was listed as an indicated perpetrator of child abuse on
ChildLine.    The caseworker gave no indication that
Mulholland himself was similarly listed on ChildLine. A
BCCYS caseworker visited the home again in October 2005
and again concluded that all children in the home were safe.




                              7
       Mulholland contacted BCCYS in September 2006,
after Kurtz took their granddaughter S.G. away from the
home of the child‟s parents, Irvin and his girlfriend, who, in
Kurtz‟s view, were neglecting S.G. A BCCYS caseworker
visited Mulholland‟s and Kurtz‟s home on September 23,
2006, and determined that S.G. could stay there over the
weekend. No indication was given that Mulholland might
pose a threat to the children‟s safety.

       On September 29, 2006, Mulholland and Kurtz
appeared before a judge of the Berks County Court of
Common Pleas. In the presence of multiple BCCYS
employees, the judge issued an order granting temporary
custody of S.G. to Kurtz. When Mulholland and Kurtz
returned home with S.G. that evening, however, they
encountered a group of BCCYS caseworkers and police
officers. Following the custody proceeding, BCCYS had
obtained an emergency court order to remove Mulholland‟s
and Kurtz‟s two teenage children, Heddy‟s children, and S.G.
from the home, based on Mulholland‟s listing on ChildLine
as an indicated perpetrator of child abuse. Mulholland‟s and
Kurtz‟s children were returned to Kurtz approximately six
weeks later, after Kurtz moved into a separate residence. The
Heddy children were not returned to the care of Heddy and
Kurtz until June 2008.8



      8
        The record does not indicate whether S.G. was ever
returned to Kurtz‟s custody. Appellants note in their opening
brief only that “S.G. has since been adopted and has no
further involvement with Appellants or Appellee.”
(Appellants‟ Opening Br. at 15 n.6.)




                              8
       Mulholland and Kurtz later testified that they were not
told of Mulholland‟s listing on ChildLine until March 2007
and that prior to that time they were unaware of the listing.
That claim is puzzling not only because Mulholland, through
counsel, had responded in 1999 to a BCCYS statement that he
was a child abuse “perpetrator,” but also because the
confrontation with BCCYS caseworkers and the police in
September 2006 should surely have given Mulholland and
Kurtz some idea of Mulholland‟s ChildLine listing.
Nevertheless, they say that, upon first becoming aware of the
ChildLine listing in March 2007, they took steps to remove
him from the registry. The criminal charges of indecent
exposure and endangering the welfare of a child, which had
been dismissed in 1996 but remained on Mulholland‟s
criminal record, were expunged on May 4, 2007, via a court
order. By the time Mulholland attempted to appeal his
ChildLine listing in late 2007, BCCYS had destroyed its
records of the 1996 investigation pursuant to a provision of
the Pennsylvania Child Protective Services Law (“CPSL”)
that requires county agencies to destroy all records about a
child when he or she reaches the age of twenty-three.9


      9
          The CPSL provides that “all information which
identifies the subjects of founded and indicated child abuse
reports shall be expunged when the subject child reaches the
age of 23.” 23 Pa. Cons. Stat. Ann. § 6338(b). DPW is to
establish a “subfile” in ChildLine, however, “to indefinitely
retain the names of perpetrators of child abuse … if the
individual‟s Social Security number or date of birth is known
to the department.” 23 Pa. Cons. Stat. Ann. § 6338(c). It is
unclear from the record why Neider‟s 1996 CY-48 form
survived the mandated destruction.




                              9
Mulholland did not appeal his ChildLine listing until shortly
after Linda had turned twenty-three.

       In 2008, DPW‟s Bureau of Hearings and Appeals10
found that DPW had not sent notice to Mulholland in 1996 at
the time he was listed on ChildLine, and it ordered a hearing
on the merits. At the merits hearing, BCCYS argued that
Mulholland‟s status should be changed from “indicated”
perpetrator to “founded” perpetrator because he had pled
guilty to the harassment charge arising from the July 1996
incident.11 By order dated March 2, 2009, however, the

       10
          Under the CPSL, the secretary of DPW may, at any
time, “amend or expunge any record [made pursuant to the
CPSL] upon good cause shown.” 23 Pa. Cons. Stat. Ann.
§ 6341(a)(1). “[W]ithin 45 days of being notified of the
status of the report,” a “person named as a perpetrator … in
an indicated report of child abuse may … request the
secretary [of DPW] to amend or expunge an indicated report
on the grounds that it is inaccurate or it is being maintained in
a manner inconsistent with [the CPSL].” Id. § 6341(a)(2). If
the secretary grants the request, the relevant “county agency
and any subject have 45 days in which to file an
administrative appeal with the secretary.” Id. § 6341(b). If
the secretary denies the request, the individual has a right to a
hearing before DPW‟s Bureau of Hearings and Appeals. Id.
§ 6341(c); 55 Pa. Code § 3490.106a. The decision of the
Bureau of Hearings and Appeals may be appealed to a state
court.    2 Pa. Cons. Stat. Ann. § 702; 55 Pa. Code
§ 3490.106a(e).
       11
          As previously noted, supra note 5, the CPSL
provides that allegations of child sexual abuse are “founded”
where there is a “finding of guilt to a criminal charge




                               10
Bureau of Hearings and Appeals adopted the recommendation
of an administrative law judge who found that no substantial
evidence existed to maintain Mulholland‟s listing on
ChildLine as even an indicated perpetrator of child abuse.
The decision was affirmed upon reconsideration by DPW and
on appeal to the Commonwealth Court of Pennsylvania. The
ChildLine listing was expunged as of July 23, 2010.

       C.     Trial and Procedural History

        On October 25, 2010, Mulholland and Kurtz brought
suit in the United States District Court for the Eastern District
of Pennsylvania against Berks County, BCCYS, and BCCYS
Executive Director George Kovarie in his official capacity.
The District Court granted the defendants‟ motion for
summary judgment as to the claims against BCCYS and
Kovarie.12 Mulholland‟s and Kurtz‟s remaining claims
against Berks County proceeded to trial. They claimed that
the County was liable for BCCYS violations of their
procedural and substantive due process rights.             More
specifically, the claims at trial were that the County was liable
for (1) failing to conduct an adequate investigation before


involving the same factual circumstances involved in the
allegation of child abuse.” 23 Pa. Cons. Stat. Ann. § 6303.
       12
          With respect to BCCYS, the Court reasoned that, for
purposes of § 1983 liability, a county agency is not a legally
separate entity from the county itself, and any actions by the
agency are imputed to the county. As for Kovarie, the Court
concluded that a lawsuit against public officers in their
official capacities is functionally a suit against the public
entity that employs them.




                               11
reporting Mulholland to ChildLine as an indicated perpetrator
of child abuse; (2) failing to notify Mulholland of BCCYS‟s
recommendation to list him as an indicated perpetrator of
child abuse on ChildLine; (3) failing to update ChildLine with
exculpatory information, namely, that (a) the child sex abuse
charges against Mulholland were eventually dropped and he
pled guilty only to harassing Christine Kurtz, (b) Linda
recanted her allegations against Mulholland to a BCCYS
caseworker in 1998, and (c) Mulholland denied through his
attorney in 1999 that he was a “perpetrator”; (4) removing
Mulholland‟s and Kurtz‟s children and grandchild and the
Heddy children from their home in 2006; and (5) attempting
to change Mulholland‟s status from “indicated” to “founded”
during the appeals process.

       At trial, Appellants presented the testimony of various
family members, including Mulholland, Kurtz, and Linda.
All three testified that nothing warranting a child services
investigation occurred that consequential evening of July 6,
1996 – that Mulholland never made any statements or took
any actions of a sexual nature. Linda even claimed that she
could not “recall saying anything to anyone that indicated
[that her] father did anything or said anything sexual.” (App.
at 113.)

        They also testified that neither BCCYS nor the police
ever contacted them to investigate the incident. Linda
testified, for example, that she never spoke with the police or
any caseworker from BCCYS, including Neider. Mulholland
and Kurtz further testified that they did not recall ever
receiving notice from BCCYS or DPW regarding
Mulholland‟s placement on ChildLine.            In fact, they
reaffirmed, they had no clue that Mulholland had been listed




                              12
on ChildLine until March 2007 when BCCYS finally
provided the reason for taking the children from their home.

       In her testimony, Kurtz sought to downplay evidence
that she herself had accused Mulholland of inappropriate
behavior toward Linda in July 1996. She insisted that she
filed a petition for protection from abuse against Mulholland
only because he broke his word by getting drunk in front of
Linda and her brother, and because she interpreted Linda‟s
statement that Mulholland had made her “uncomfortable” to
mean that he “was making remarks … about” Kurtz. (App. at
165.) That made her “mad,” she testified, so she “put down
that [Mulholland] was talking dirty to [Linda],” even though
it was not true, so “he couldn‟t get visits anymore.” (App. at
165.) In addition, Mulholland testified that he understood
that he had pled guilty to harassing Kurtz in September 1996,
not Linda.

        Appellants also called two BCCYS employees, George
Kovarie and Brandy Neider, to testify. Each testified
regarding BCCYS‟s policies and customs, and Neider
testified about her involvement in the 1996 investigation by
BCCYS. Neider, who at the time of trial was the director of
BCCYS‟s intake services department, had been a caseworker
in 1996 in the sexual abuse unit. Although she had no
independent recollection of her investigation in Linda‟s case,
Neider relied on the existing documentation of the
investigation to testify that she had indeed interviewed Linda.
In particular, in the CY-48 form, Neider said that Linda
“made consistent and believable statements” that Mulholland
had engaged in the alleged inappropriate behavior. (App. at
674.) The form also stated that Mulholland “did not respond
to [a] request for [an] interview.” (Id.) Neider testified that




                              13
the existing documentation was consistent with her usual
investigation practices, and she indicated that, under identical
circumstances today, she would still conclude that the report
of sexual abuse against Mulholland was “indicated.”

        Regarding BCCYS‟s policies and customs, both
Kovarie and Neider said that the mission of BCCYS is to
protect children and to preserve family integrity as provided
by the CPSL. Each caseworker reports to a supervisor, who
in turn reports to a departmental director. Newly hired
BCCYS caseworkers go through 120 hours of training on all
of the agency‟s functions, before they are certified for direct
service with families. They also receive a minimum of
twenty hours of training each year. Neider, as the director of
intake services, develops and applies policies and procedures
in that area. She testified that BCCYS, as a matter of policy,
follows the child abuse investigation and reporting
requirements of the CPSL and accompanying regulations.

       Neider also testified that, although the CPSL does not
require it, BCCYS has an internal policy of sending a letter to
alleged perpetrators at the conclusion of an investigation, at
the same time it submits the CY-48 form to ChildLine, to
provide notice of the agency‟s status determination. BCCYS
caseworkers receive training in sending out such notices.
Neider testified that she could not recall any other situation in
which an individual had complained about not receiving a
notice from BCCYS.

      With respect to BCCYS‟s statutory duty to provide
supplemental information to ChildLine even after an




                               14
indicated report has been submitted,13 Neider testified that
BCCYS has a policy of submitting so-called CY-49 forms to
report birth dates, Social Security numbers, or additional
evidence of abuse, but not to report exculpatory information.
Accordingly, as Neider described the policy, BCCYS does
not submit a CY-49 form when an alleged victim of abuse
later recants or when an alleged perpetrator denies culpability.
Instead, BCCYS leaves it to the appeals process provided by
the CPSL to determine whether a report status should be
changed to “unfounded.”

       Kovarie, the director of BCCYS, testified that
individual caseworkers lack the authority to unilaterally
remove children from a home. Rather, BCCYS must first
petition a court for an order requiring the removal of the
children, and, before it files such a petition, BCCYS complies
with an internal policy that at least three BCCYS supervisors
must review and sign off on the petition. Kovarie testified
that this process was followed when BCCYS decided to
petition the juvenile court for the removal of children from
Appellants‟ home.

      After Appellants rested their case-in-chief, Berks
County moved for judgment as a matter of law under Rule

       13
          For founded and indicated reports, Pennsylvania law
requires that the county agency shall submit a “supplemental
child abuse report form,” known as a CY-49 form, “when
additional case information is obtained, including dates of
birth, identity of the subjects, additional information about the
nature of the abuse, or the case is presented before a court and
there is a change in the status of the report.” 55 Pa. Code
§ 3490.67(d).




                               15
50(a) of the Federal Rules of Civil Procedure. As discussed
in greater detail below, the Court granted that motion, and
this timely appeal followed.

II.    Discussion14

       Mulholland and Kurtz reassert on appeal their claim

       14
          The District Court had jurisdiction pursuant to 28
U.S.C. § 1331, and we have jurisdiction under 28 U.S.C.
§ 1291. Rule 50(a)(1) of the Federal Rules of Civil Procedure
provides:

       If a party has been fully heard on an issue
       during a jury trial and the court finds that a
       reasonable jury would not have a legally
       sufficient evidentiary basis to find for the party
       on that issue, the court may: (A) resolve the
       issue against the party; and (B) grant a motion
       for judgment as a matter of law against the
       party on a claim or defense that, under the
       controlling law, can be maintained or defeated
       only with a favorable finding on that issue.

Fed. R. Civ. P. 50(a)(1). Our review of a district court‟s grant
of judgment as a matter of law is plenary. See Lightning
Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1166 (3d Cir. 1993).
A motion for judgment as a matter of law under rule 50(a)
will be granted “only if, viewing the evidence in the light
most favorable to the nonmoving party, there is no question
of material fact for the jury and any verdict other than the one
directed would be erroneous under the governing law.”
Macleary v. Hines, 817 F.2d 1081, 1083 (3d Cir. 1987).




                              16
under 42 U.S.C. § 1983 that Berks County is liable for
violating their procedural and substantive due process rights.
Section 1983 provides:

      Every person who, under color of any statute,
      ordinance, regulation, custom, or usage, of any
      State … subjects, or causes to be subjected, any
      citizen of the United States … to the deprivation
      of any rights, privileges, or immunities secured
      by the Constitution and laws, shall be liable to
      the party injured in an action at law … .

42 U.S.C. § 1983.

        “When a suit against a municipality is based on
§ 1983, the municipality can only be liable when the alleged
constitutional transgression implements or executes a policy,
regulation or decision officially adopted by the governing
body or informally adopted by custom.” Beck v. City of
Pittsburgh, 89 F.3d 966, 971 (3d Cir. 1996) (citing Monell v.
N.Y. City Dept. of Social Servs., 436 U.S. 658 (1978)). In
other words, the County may not be held liable for
constitutional torts under § 1983 on a vicarious liability
theory rooted in respondeat superior, Andrews v. City of
Phila., 895 F.2d 1469, 1480 (3d Cir. 1990), but “it can be
held responsible as an entity when the injury inflicted is
permitted under its adopted policy or custom.” Beck, 89 F.3d
at 971.

      Based on the Supreme Court‟s reasoning in the
landmark Monell case, courts have recognized a “two-path
track to municipal liability under § 1983, depending on




                             17
whether the allegation is based on municipal policy or
custom.” Beck, 89 F.3d at 971.

       Policy is made when a “decisionmaker
       possess[ing] final authority to establish
       municipal policy with respect to the action”
       issues an official proclamation, policy, or edict.
       A course of conduct is considered to be a
       “custom” when, though not authorized by law,
       “such practices of state officials [are] so
       permanent and well-settled” as to virtually
       constitute law.

Andrews, 895 F.2d at 1480 (citations omitted) (alterations in
original). “Custom … may also be established by evidence of
knowledge and acquiescence.” Beck, 89 F.3d at 971.

       An official has policymaking authority for Monell
purposes when the official is responsible as a matter of state
law for making policy in the particular area of county
business in question, and the official‟s authority to make
policy in that area is final and unreviewable. Hill v. Borough
of Kutztown, 455 F.3d 225, 245-46 (3d Cir. 2006).

       Thus, to establish municipal liability under § 1983,
Appellants must show that they were deprived of “rights,
privileges, or immunities secured by the Constitution and
laws,”15 and that the deprivation of those rights was the result

       15
          It is well-settled that, if there is no violation in the
first place, there can be no derivative municipal claim. See,
e.g., Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (if a
municipal employee “inflicted no constitutional injury … , it




                               18
of an official government policy or custom. Using that
framework, we analyze each of Appellants‟ constitutional
claims.

       A.     Procedural Due Process Claims

       Mulholland and Kurtz contend that the District Court
erroneously granted judgment against them on their
procedural due process claims against Berks County. “To
state a claim under § 1983 for deprivation of procedural due
process rights, a plaintiff must allege that (1) he was deprived
of an individual interest that is encompassed within the
Fourteenth Amendment‟s protection of „life, liberty, or
property,‟ and (2) the procedures available to him did not
provide „due process of law.‟” Hill, 455 F.3d at 233-34. To
determine what process is due in a particular situation, courts
consider three factors: first, the private interest at stake;
second, the risk of erroneous deprivation of that interest
through the procedures used and the probable value of
different procedures; and third, the government‟s interest.
See Mathews v. Eldridge, 424 U.S. 319, 335 (1976). “The
fundamental requirement of due process is the opportunity to
be heard at a meaningful time and in a meaningful manner.”
Id. at 333 (internal quotation marks omitted). To sustain a
claim under § 1983 based on a violation of procedural due
process, Mulholland and Kurtz “must, at a minimum, prove
recklessness or „gross negligence‟ and in some instance may

is inconceivable that [the municipality] could be liable”);
Estate of Smith v. Marasco, 318 F.3d 497, 505 (3d Cir. 2003)
(“[T]he initial question in a section 1983 action is whether the
plaintiff has alleged a deprivation of a constitutional right at
all.” (internal quotation marks omitted)).




                              19
be required to show a „deliberate decision to deprive‟ the
plaintiff of due process.” Jordan v. Fox, Rothschild, O’Brien
& Frankel, 20 F.3d 1250, 1277 (3d Cir. 1994).

             1.     Inadequate Investigation

       Appellants point out that, on one hand, multiple
members of the Mulholland–Kurtz family “testified
consistently that there was no investigation” (Appellants‟
Opening Br. at 40 (emphasis omitted)), that in fact “no one
involved was ever contacted or interviewed directly by
BCCYS and/or Neider” regarding the 1996 incident (id. at
40-41). On the other hand, Neider, “[w]ith no independent
recollection of her investigation, and relying solely on the
CY48 form,” claimed at trial that she spoke to Linda at the
time of the July 1996 incident. (Id. at 40.) Based on that
conflicting testimony, Appellants argue, “[i]t was up to the
jury to decide whether BCCYS‟[s] investigation was
constitutionally adequate.” (Id. at 41.)

       The District Court declined to decide whether
BCCYS‟s investigation was inadequate such that it violated
Mulholland‟s procedural due process rights. Instead, the
Court found that “[t]here is no evidence that BCCYS has a
policy or custom of conducting inadequate investigations into
allegations of child abuse.” (Dist. Ct. Op. at 18.) To the
contrary, the only evidence presented in Mulholland‟s and
Kurtz‟s case-in-chief was that “BCCYS has a policy of
complying with the procedures set forth by the CPSL.”16

      16
         Those procedures include: interviewing, if possible,
“those persons who are known to have or may reasonably be
expected to have, information relating to the incident of




                             20
(Id.) Thus, the Court determined that even if BCCYS‟s
investigation was inadequate, it cannot be said to have been
influenced by some “policy or custom of BCCYS.” (Id.)

        The District Court was correct. Without more, Berks
County, the municipality of which BCCYS is simply an
agency, cannot be held liable under § 1983 for a single
caseworker‟s alleged deviation from the requirements of the
CPSL. See Andrews v. City of Philadelphia, 895 F.2d 1469,
1478 (3d Cir. 1990) (“Supervisory liability cannot be based
solely upon the doctrine of respondeat superior … .”). There
is no evidence that BCCYS employs a policy or has a custom
of conducting desultory investigations, and the District Court
correctly declined to subject Berks County to municipal
liability for that claim.

              2.     Failure to Provide Notice at the
                     Conclusion of the Investigation

        The District Court ruled as a matter of law against
Appellants‟ claim that the County, through BCCYS, violated
their constitutional rights by failing to notify Mulholland of
his listing on ChildLine, because the “CPSL allocates the
responsibility for providing notice of a ChildLine listing to

suspected child abuse,” including “[t]he child, if appropriate,”
“[t]he child‟s parents,” and “[t]he alleged perpetrator of the
suspected child abuse,” 55 Pa. Code § 3490.55(d); and
notifying “the subject” of a report of child abuse “who is
about to be interviewed of the existence of the report, the
subject‟s rights,” and his “rights pursuant to [the CPSL] in
regard to amendment or expungement,” 23 Pa. Cons. Stat.
Ann. § 6368(a).




                              21
the Department of Public Welfare, not the county agency.”
(D. Ct. Op. at 15 (citing 55 Pa. Code §§ 3490.40, 3490.40a).)
In so holding, the Court acknowledged that DPW‟s “Bureau
of Hearings and Appeals found that Mulholland did not
receive proper notice from [DPW], which is not a party in this
case,” but the Court held that the County “cannot be held
liable for [DPW‟s] failure to send proper notice.” (D. Ct. Op.
at 15.) The Court noted that BCCYS‟s policy of notifying
alleged child abuse perpetrators of the results of an
investigation “goes beyond what the CPSL requires.” (D. Ct.
Op. at 18.) And “[t]here is no evidence that BCCYS has a
widespread practice of failing to provide notice in accordance
with its internal policy.” (D. Ct. Op. at 18-19.) The only
testimony about the notification practice at BCCYS was
provided by Neider, who “testified that she could not recall
another situation in which an individual claimed not to have
received notice from BCCYS.” (D. Ct. Op. at 19.)

        We agree. Not only does the statutory duty to inform
an individual that he is to be listed on ChildLine fall upon
DPW and not BCCYS, see 55 Pa. Code § 3490.40 (providing
that ChildLine shall provide notice to an individual that an
“indicated report[] of child abuse [has been] entered into the
Statewide Central Register”), but, even if BCCYS were
responsible for notifying alleged predators, a one-time failure
to do so would not subject the County to municipal liability
under § 1983 because it does not show that the failure
resulted from an agency policy or custom. The only evidence
regarding the BCCYS practice in that regard shows instead
that the agency consistently complied with its internal policy
of notifying the subject of a report of child abuse of the result
of its investigation. The District Court thus correctly ruled
against Appellants on that claim.




                               22
              3.     Failure to Update ChildLine with
                     Exculpatory Information

       Mulholland and Kurtz argue that the County violated
their procedural due process rights by failing to update
ChildLine when BCCYS became aware of information that
cast doubt on the child abuse allegations against Mulholland.
The evidence adduced at trial demonstrated that this claim
was based on an actual BCCYS policy, as opposed to the
allegedly unconstitutional actions of an isolated employee.
Neider testified that BCCYS has a policy of submitting CY-
49 forms to ChildLine to report birth dates, Social Security
numbers, or additional evidence of abuse, but not to report
exculpatory information, including denials and recantations.
Accordingly, BCCYS does not submit a CY-49 form when an
alleged victim of abuse later recants or when an alleged
perpetrator denies culpability after BCCYS‟s investigation
has concluded. Instead, BCCYS leaves it to DPW‟s appeals
process to determine whether a report status should be
changed.

        Despite BCCYS‟s policy, the District Court rejected
Appellants‟ Monell claim because Appellants did not offer
“any support for their view that the Due Process Clause
requires a county agency to report exculpatory information
after it has completed its investigation and submitted a report
to ChildLine.” (D. Ct. Op. at 16.) The District Court went on
to say that, “[g]iven that the CPSL provides for notice and a
meaningful opportunity to be heard through the appeals
process, [there is] no basis for imposing on county agencies
an additional constitutional burden to update upon receiving
exculpatory information.” (D. Ct. Op. at 16.)




                              23
       That is entirely correct.         “The fundamental
requirement of due process is the opportunity to be heard at a
meaningful time and in a meaningful manner.” Mathews, 424
U.S. at 333 (internal quotation marks omitted). The essence
of Appellants‟ claim regarding exculpatory information is that
BCCYS‟s policy denied them their opportunity to have that
new information made of record. But the process provided by
the CPSL allows a subject of a report of child abuse the
opportunity to air new information at a meaningful time and
in a meaningful manner,17 and due process does not require
more.18 That holds true even if we give full credit to
Mulholland‟s claim that he did not receive notice of his

      17
           See 23 Pa. Cons. Stat. Ann. § 6341(a) (providing
that, “[a]t any time,” (1) the secretary of DPW “may amend
or expunge any record under this chapter upon good cause
shown and notice to the appropriate subjects of the report,”
and (2) “[a]ny person named as a perpetrator … in an
indicated report of child abuse may, within 45 days of being
notified of the status of the report, request the secretary [of
DPW] to amend or expunge an indicated report on the
grounds that it is inaccurate or it is being maintained in a
manner inconsistent with this chapter”).
      18
          We note, in addition, that denials and recantations
are notoriously unreliable, see United States v. Provost, 969
F.2d 617, 621 (8th Cir. 1992) (noting, in context of motion
for new criminal trial, that “the skepticism about recantations
is especially applicable in cases of child sexual abuse where
recantation is a recurring phenomenon”), and the CPSL‟s
appeals process provides an appropriate mechanism for
measuring the reliability of such evidence in a full and fair
way.




                              24
ChildLine listing. As we have explained, see supra Part
II.A.2, the blame for failing to notify Mulholland lies with
DPW, not with Berks County. The County cannot be faulted
for relying on the statutory notice and appeals process when
the alleged breakdown in that process occurred at the hands
of a state agency.19



       19
          Mathews provides further support for the conclusion
that BCCYS‟s policy did not result in a violation of
Appellants‟ procedural due process rights. Neider testified
that in the course of her career – over 750 investigations and
counting – she could not recall a single instance, other than
this case, of a person listed on ChildLine complaining of a
lack of notice. Given that each notice was required by statute
to inform the subject of his right to appeal his listing, see 23
Pa. Cons. Stat. Ann. § 6338(a) (providing that notice “shall
also inform the recipient of his right, within 45 days after
being notified of the status of the report, to appeal an
indicated report, and his right to a hearing if the request is
denied”); see also 55 Pa. Code § 3490.40 (notice shall inform
subject of “right to request the Secretary [of DPW] to amend
or expunge the report”), BCCYS‟s policy did not create a risk
of erroneous deprivation of a subject‟s familial due process
rights. See Mathews, 424 U.S. at 335 (noting that “due
process generally requires consideration of,” among other
things, “the risk of an erroneous deprivation of [due process]
through the procedures used, and the probable value, if any,
of additional or substitute procedural safeguards”). Because
notice is indeed provided in the overwhelming majority of
cases, BCCYS reasonably left it to the appeals process to
work out denials and recantations.




                              25
       B.     Substantive Due Process Claims

        In addition to their procedural due process claims,
Mulholland and Kurtz raised two substantive due process
claims, both of which the District Court rejected. To
establish a substantive due process violation by a
municipality, a plaintiff must show that executive action was
“so ill-conceived or malicious that it shocks the conscience.”
Miller v. City of Phila., 174 F.3d 368, 375 (3d Cir. 1999)
(internal quotation marks omitted). Specifically, a child
welfare agency abridges an individual‟s substantive due
process rights when its actions “exceed both negligence and
deliberate indifference, and reach a level of gross negligence
or arbitrariness that indeed „shocks the conscience.‟” Id. at
375-76; see also B.S. v. Somerset Cnty. Children and Youth
Servs., __ F.3d __, __ (3d Cir. 2013) (“[A] substantive due
process claim requires decision-making by a social worker
that is so clearly arbitrary … [that it] can properly be said to
„shock the conscience.‟” (internal quotation marks omitted)
(alterations in original)).

       That standard is met if the child is removed without
“an objectively reasonable suspicion of abuse,” based on the
information available at the time. Croft v. Westmoreland
Cnty. Children and Youth Servs., 103 F.3d 1123, 1126 (3d
Cir. 1997). “Absent such reasonable grounds, governmental
intrusions of this type are arbitrary abuses of power.” Id.
That is because “a state has no interest in protecting children
from their parents unless it has some reasonable and
articulable evidence giving rise to a reasonable suspicion that
a child has been abused or is in imminent danger of abuse.”
Id. Reasonable suspicion is lacking when a child welfare
agency has “consciously disregarded a great risk that there




                              26
had been no abuse.” Ziccardi v. City of Phila., 288 F.3d 57,
66 (3d Cir. 2002).20

       20
             Mulholland and Kurtz framed one of their
procedural due process claims – that BCCYS failed to update
ChildLine with exculpatory information – as a substantive
due process claim as well. Appellants alleged that BCCYS‟s
policy of not supplementing ChildLine with exculpatory
information represented a conscious disregard of a known
risk – i.e., that parental rights would be violated as a result of
an individual‟s unjust placement on ChildLine.
       The District Court granted judgment against that
claim, holding that BCCYS‟s policy “was not „so clearly
arbitrary‟ as to shock the conscience” (D. Ct. Op. at 16
(quoting Miller, 174 F.3d at 376)), both because Mulholland
and Kurtz “did not establish that BCCYS was actually aware
that two of the charges against Mulholland had been
dismissed or that Linda was not the victim of the harassment
charge to which Mulholland pled guilty,” and because
“Mulholland‟s denial of culpability and Linda‟s recantation
approximately two years after the July 1996 incident were not
sufficient to undermine an objectively reasonable suspicion of
abuse.” (D. Ct. Op. at 16-17.)
       We affirm that holding of the District Court for two
reasons. First, recantations in the child abuse context are, as
already noted, supra note 18, rightly viewed with skepticism.
Second, the policy does not represent a conscious disregard of
a known risk, given that DPW is required by law to notify
individuals of their placement on ChildLine and of their right
to appeal. There is no evidence of any other case in which
DPW failed to provide notice, and the CPSL‟s appeals
process provides an avenue for the sort of denials and




                               27
             1.     Removal of Mulholland’s and Kurtz’s
                    Children and Grandchild

        Appellants contend that the removal of their children
and grandchild from their home in 2006 violated their
substantive due process rights.21 The District Court denied
that claim as a matter of law because, although “municipal
liability may be imposed for a single decision by municipal
policymakers under appropriate circumstances,” McGreevy v.
Stroup, 413 F.3d 359, 368 (3d Cir. 2005) (internal quotation
marks omitted), “Plaintiffs offered no proof at trial that an
individual with policymaking authority actually reviewed the
petition that led to the September 29, 2006 court order.” (D.
Ct. Op. at 20.) The Court held, therefore, that Appellants
“have not established that BCCYS‟s role in the removal of
their children and grandchild[] from their home was pursuant
to an official policy or custom” (id.), and it declined to
address whether Appellants‟ underlying constitutional claim
had merit.

recantations Appellants raise. 23 Pa. Cons. Stat. Ann. § 6341.
BCCYS was thus not deliberately indifferent to a known risk.
Rather, the agency reasonably relied on the CPSL-mandated
notice and the appeals process to identify meritorious denials
and recantations.
      21
           They also insist that the County deprived them of
their due process rights when it removed the Heddy children
from the home. That right, they argue, existed because Kurtz
provided substantial care to the Heddy children. But we have
never held that an aunt possesses a substantive due process
interest in rearing her nieces and nephews when the children‟s
biological mother is already carrying out that responsibility,
and we decline to recognize any such interest in this case.




                             28
       Mulholland and Kurtz argue that that holding is
“nonsensical.” (Appellants‟ Opening Br. at 36.) They point
to the testimony of George Kovarie, who testified that
petitions to remove children from a home are made by a
three-person petition review committee, and they assert that
the committee in this case must have comprised “final
decision makers.” (Id. at 27.) The committee‟s actions, they
say, thus represented “an official act of the agency.” (Id. at
27-28.)

        As to the merits of their due process claim, Appellants
contend that “[t]here was no reason or articulable evidence”
at the time the children were removed from the home that the
children “were being abused.” (Id. at 36.) In fact, they
contend, “BCCYS‟s own investigations in 2003, 2005 and
2006 demonstrated” that there was no risk of harm to the
children, and the removal of the children from the family
home in September of 2006 was therefore made without an
“objectively reasonable suspicion of abuse.” (Id. at 36-37.)
In their view, BCCYS‟s decision to remove the children from
the home was thus “an arbitrary abuse of power that shocks
the conscience” (id. at 37), and was made without any
reasonable suspicion that child abuse was occurring in the
home.

       We disagree with Appellants‟ characterization of
BCCYS‟s efforts in this case, and likewise disagree with their
conclusions. “[T]he initial question in a section 1983 action
is whether the plaintiff has alleged a deprivation of a
constitutional right at all.” Estate of Smith v. Marasco, 318
F.3d 497, 505 (3d Cir. 2003) (internal quotation marks
omitted). Here, BCCYS had reasonable suspicion that, given
Mulholland‟s listing on ChildLine as an indicated perpetrator




                              29
of child abuse, the children were at sufficient risk to justify
seeking their removal.

       This case is much different than Croft, upon which
Appellants principally rely to argue that Mulholland‟s listing
on ChildLine was insufficient to raise a reasonable suspicion
of child abuse. In Croft, we held that a child services agency
lacked “objectively reasonable suspicion of abuse” justifying
the forced separation of a father from his wife and child,
when the only evidence of abuse was a “six-fold hearsay
report by an anonymous informant” and when the father,
mother, and daughter all provided consistent and credible
statements that no abuse had occurred. Croft, 103 F.3d at
1126.      Absent reasonable suspicion, we held that
“governmental intrusions of this type are arbitrary abuses of
power.” Id.

       Unlike the anonymous and vague report of child abuse
against the father in Croft, the report against Mulholland in
1996 was based on specific, credible, contemporaneous, and
mutually consistent evidence, including interviews with then-
twelve-year-old Linda Kurtz, who said that Mulholland
masturbated in her presence and sexually propositioned her.
BCCYS‟s suspicions were accordingly much more concrete
than those of the child services agency in Croft. What‟s
more, Mulholland had pled guilty to a harassment charge in
connection with the incident and had never challenged his
listing on ChildLine through the administrative appeals
process provided by the CPSL, so BCCYS had no sound
reason to disbelieve the allegations against him.22 This is in

      22
          We are mindful of our obligation to review the facts
in the light most favorable to the Appellants, see supra note




                              30
stark contrast to Croft, where the facts available to the county
child services agency “raised serious questions about the
veracity” of the anonymous informant. Croft, 103 F.3d at
1126.

       Nor have Appellants provided sufficient “proof that
the defendants consciously disregarded, not just a substantial
risk, but a great risk” that their concern about the children
was not well-founded. Ziccardi, 288 F.3d at 66. Appellants
argue that BCCYS‟s abrupt and drastic measures are so
arbitrary as to shock the conscience, because BCCYS had had
several interactions with Mulholland without raising concerns
over his presence in the home.23 Perhaps, given the passage
of time since Mulholland was listed on ChildLine and in light
of the several cooperative interactions the Appellants had


14, but even in that light the fact remains that, based on his
arrest on July 6, 1996, Mulholland was charged with
harassment and he pled guilty to that charge. His claim that
he understood the charge to reflect harassment against his
wife does not alter the state of his criminal record. Similarly,
his assertion that he never received notice of his listing, even
if true, does not make unreasonable the County‟s reliance on
the proper operation of its and DPW‟s policies on providing
notice.
       23
          This argument disregards, of course, the interactions
that BCCYS had with the family in 1998 when Linda ran
away from her grandmother‟s home and again in 1999 when
Mulholland‟s and Kurtz‟s son was adjudicated delinquent for
raping his younger cousin. With respect to both of those
interactions, BCCYS expressed concern over Mulholland‟s
contact with his children.




                              31
with BCCYS, that agency could have acted in a more
deliberate and less sudden fashion by providing Mulholland
and Kurtz the courtesy of letting them know that it intended
to petition the juvenile court for removal of the children. But
its failure to do so does not “reach a level of gross negligence
or arbitrariness that indeed „shocks the conscience.‟” Miller,
174 F.3d at 375-76. Mulholland‟s listing on ChildLine
remained unrebutted at the time the children were removed
from the home, and it was therefore not plainly unreasonable
for the agency to believe he had committed child abuse and
posed an immediate threat to the children residing with him.
We therefore affirm the District Court‟s judgment as a matter
of law on this substantive due process claim.24




       24
          As noted above, supra at II.B.1, the District Court
conducted a Monell analysis to dispose of this claim, holding
that Appellants elicited no proof that the decision to petition
the court for removal was made by an individual in a
policymaking authority. See McGreevy, 413 F.3d at 368
(holding that “municipal liability may be imposed for a single
decision by municipal policymakers under appropriate
circumstances” (internal quotation marks omitted)). Given
our disposition of the underlying substantive due process
claim, however, we need not address the Monell analysis on
which the District Court relied. See Los Angeles v. Heller,
475 U.S. 796, 799 (1986) (if a municipal employee “inflicted
no constitutional injury … , it is inconceivable that [the
municipality] could be liable”).




                              32
              2.     Attempt to Change Mulholland’s Status
                     from Indicated to Founded

       Mulholland and Kurtz also sought to hold the County
liable for arguing during the appeals process that
Mulholland‟s status should be elevated in seriousness from
“indicated” to “founded” because he pled guilty to the
harassment charge arising from the July 1996 incident. The
District Court rejected that claim because there was no
evidence adduced at trial that BCCYS‟s litigation strategy
“represented an official policy or custom of BCCYS,” but
rather it represented a specific position on a specific legal
issue under facts specific to this case. (D. Ct. Op. at 20.)
That alone is a sufficient basis for rejecting Appellants‟
claim.

       Beyond that, the legal position BCCYS took during the
appeals process was not so arbitrary that it shocks the
conscience. As a result of the allegations of child sexual
abuse in 1996, Mulholland was charged with indecent
exposure, endangering the welfare of a child, and harassment.
Although the indecent exposure and child endangerment
charges were eventually dropped, Mulholland pled guilty to
the remaining charge of harassment. While Appellants claim
that Mulholland pled guilty to harassing Christine Kurtz, not
Linda, it was not shocking for the County to believe and to
argue that the harassment charge related to Mulholland‟s
behavior toward Linda. The CPSL provides that a “founded”
report is appropriate “if there has been any judicial
adjudication based on a finding that a child who is a subject
of the report has been abused, including the entry of a plea of
guilty or nolo contendere or a finding of guilt to a criminal
charge involving the same factual circumstances involved in




                              33
the allegation of child abuse.” 23 Pa. Cons. Stat. Ann. § 6303
(emphasis added). Thus, it does not shock the conscience that
BCCYS would argue that the report against Mulholland
should be changed to “founded.” BCCYS had a defensible
argument that the harassment charge, to which Mulholland
had pled, stemmed from the same factual circumstances
surrounding Linda‟s allegations of sexual abuse.

      C.      Appellants’ Evidentiary Claims

       Finally, Appellants challenge a number of evidentiary
rulings of the District Court.25 We address the substance of
only one of those challenges. Appellants claim that the
District Court improperly admitted into evidence the July
1996 police report in which Linda Kurtz told police that
Mulholland had engaged in sexually inappropriate behavior
toward her. According to Appellants, the police report was
“extremely prejudicial.” (Appellants‟ Opening Br. at 44.)

      Rule 403 of the Federal Rules of Evidence provides,

      The court may exclude relevant evidence if its
      probative value is substantially outweighed by a
      danger of one or more of the following: unfair
      prejudice, confusing the issues, misleading the


      25
         We review a district court‟s evidentiary decisions for
abuse of discretion. Inter Med. Supplies, Ltd. v. Ebi Med.
Sys., 181 F.3d 446, 464 (3d Cir. 1999). To the extent the
challenge involves a legal inquiry, such as the interpretation
of an evidentiary rule, our review is plenary. Barker v. Deere
& Co., 60 F.3d 158, 161 (3d Cir. 1995).




                              34
       jury, undue delay, wasting time, or needlessly
       presenting cumulative evidence.

The District Court had broad discretion in its application of
rule 403, see United States v. Lee, 612 F.3d 170, 184 (3d Cir.
2010) (“A district court‟s ruling under Rule 403 may be
reversed only if it is „arbitrary or irrational.‟” (quoting United
States v. Univ. Rehab. Servs. (PA), Inc., 205 F.3d 657, 665
(3d Cir. 2000) (en banc)), and we cannot say that it abused
that discretion when it allowed into evidence the police report
that initiated BCCYS‟s 1996 investigation. To the contrary,
the probative value of the report, which described in detail the
allegations against Mulholland that he now denies,
substantially outweighed any prejudicial effect of the report,
not vice versa. In effect, Kurtz and Mulholland assert that the
County failed to properly investigate the claim of child abuse,
but they then argue that admission of the report that formed
the basis of the investigation was prejudicial. The District
Court was well within its discretion in rejecting that
argument.26

       26
           We need not evaluate Appellants‟ remaining
evidentiary challenges, which are (1) that the District Court
erred in excluding certain exhibits regarding BCCYS‟s
interactions with the Heddy family and the family of S.G.‟s
biological mother, and (2) that the District Court should have
excluded as irrelevant a May 1997 psychological evaluation
of Linda during which Linda told a licensed psychiatrist that
Mulholland “wanted [her] to do stuff to him” and “attempted
to engage her sexually while intoxicated.” (Appellee‟s
Opening Br. at 43.) Even if we were to reverse those rulings,
Appellants‟ municipal liability claims under 42 U.S.C. § 1983
would still fail as a matter of law. Cf. Democratic Party of




                               35
      III.    Conclusion

      For the foregoing reasons, we will affirm the decision
of the District Court granting the County‟s motion for
judgment as a matter of law.




Washington State v. Reed, 343 F.3d 1198, 1207 (9th Cir.
2003) (declining to review appellants‟ challenges to the
district court‟s evidentiary rulings because, “even without the
evidence, appellants are entitled to prevail”).          Those
challenges do not advance Appellants‟ burden of establishing
that a BCCYS policy or custom led to the deprivation of their
rights to due process.




                              36